                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MARCELLUS A. JONES,                              No. 4:18-CV-02357

                 Plaintiff,                          (Judge Brann)

         v.

    JOHN WETZEL, et al.,

                 Defendants.

                                        ORDER

                                     MAY 22, 2019

        Marcellus A. Jones, a Pennsylvania state prisoner, filed this civil rights action

alleging that numerous defendants violated his rights between 2014 and February 8,

2016.1 In January 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation recommending that this Court dismiss Jones’ complaint on the

ground that it is barred by the applicable statute of limitations, and such bar is

apparent on the face of the complaint.2 Although this Court granted two extensions

of time to file objections to the Report and Recommendation, no timely objections

have been filed.3




1
     Doc. 1.
2
     Doc. 12.
3
     Docs. 16, 18.
       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.4 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.5 After

reviewing the record, the Court finds no error—clear or otherwise—in Magistrate

Judge Carlson’s conclusion that Jones’ complaint is barred by the applicable statute

of limitations.6 Consequently, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation

               (Doc. 12) is ADOPTED;

       2.      Jones’ complaint (Doc. 1) is DISMISSED; and

       3.      The Clerk of Court is directed to CLOSE this case.

                                                      BY THE COURT:


                                                      s/ Matthew W. Brann
                                                      Matthew W. Brann
                                                      United States District Judge

4
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
6
    Notably, although the United States Court of Appeals for the Third Circuit has held that “the
    statute of limitations applicable to § 1983 actions should be tolled while a prisoner pursues the
    mandated remedies,” Wisniewski v. Fisher, 857 F.3d 152, 158 (3d Cir. 2017), the
    administrative grievance procedure outlined in DC-ADM 804 takes only 90 days to complete.
    See, e.g., Hardy v. Shaikh, No. 1:18-cv-1707, 2019 WL 1756535 at *3 (M.D. Pa. Apr. 19,
    2019) (outlining timeline to exhaust administrative grievances). Jones should therefore have
    exhausted his administrative grievances by May 8, 2016, and the statute of limitations thus ran
    by May 8, 2018. Jones did not file his complaint until November 26, 2018, more than six
    months after the limitations period ran.
                                                  2
